Citation Nr: 1761050	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-15 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether the reduction of the disability rating for prostate cancer from 100 percent to 20 percent was proper.  

2.  Entitlement to a disability rating in excess of 20 percent for prostate cancer


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1963 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

In April 2017, the Veteran testified before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Rating reduction and increase

A Statement of the Case for the issues on appeal was issued by VA in February 2014.  Since that time, additional pertinent evidence has been received by VA; however, a Supplemental Statement of the Case has not been afforded the Veteran.  Pursuant to 38 C.F.R. § 20.1304(c), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c).  While the Board is cognizant that 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013, see 38 U.S.C. § 7105(e) (2014); see also VA Fast Letter 14-02 (May 2, 2014), the Board finds that an automatic waiver of jurisdiction cannot be applied in this case.  Here, the Veteran was sent an October 2017 letter from the Board informing him that if a waiver of AOJ consideration was not received within 45 days, the appeal would be returned to the AOJ for review.  Additionally, at least some of this evidence was obtained by VA and not submitted by the Veteran.  

This procedural right of initial AOJ review has not been waived by the Veteran or representative.  Additionally, the new pertinent evidence does not guarantee that the remainder of the claims may be fully allowed on appeal without such referral.  See 38 C.F.R. § 20.1304(c).  For these reasons, the issues of the propriety of the reduction of the disability rating for prostate cancer, and entitlement to an increased rating for prostate cancer will be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a Supplemental Statement of the Case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Review all evidence added to the electronic file since the February 2014 Statement of the Case that pertains to the claims or issues on appeal.  After undertaking any additional development which may be necessary, including another VA examination if required, readjudicate the claims on appeal to determine if entitlement to the benefits sought is warranted.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

